Title: To John Adams from William Cunningham, 30 June 1809
From: Cunningham, William
To: Adams, John



Dear Sir
Fitchburg, June 30th. 1809

I received, by the last mail, your esteemed favour of the 22d. inst. The united testimony of your most amiable Family, in repulsion of the calumny which was said to have originated with Mr. Whitney, has not disappointed me. Should it become again a topick at your social board, I pray that my affectionate respects may go along with it to the company.
The gentleman who gave me the information I communicated to you, is Mr. Cushing, of Ashburnham. He has an insatiable avidity for the whole variety of political aliment; and when he does me the kindness to call, he never fails of entertaining me with recitations form his register of private anecdote, and of public incident. He married a sister of Samuel Parkman, and has children, and other connexions, settled in Boston, which give him advantages for storing his larder with the whole assortment of jabber and of fact, which are at any time exposed in the market of the mongers in news. The account I gave you is the same in substance with that I received from Mr. Cushing, though something softened by the drapery in which I clothed it. I may, and I hope I did, erroneously take the impression from Mr. Cushing, that Mr Whitney was his immediate informer; if I did, the only material variation in my representation to you from his to me, will respect his reception of the account; with this reserve, I give you the story, and unshackle you from all obligations of secrecy.
In my last, I tax’d your patience pretty largely with my comments on your publications in the Patriot. As you have received them with the indulgence due to their intention, I feel encouraged to proceed, and to lay upon you the unassessed part of these comments, as heavily as your warrant will authorize.
An answer to the question, “Whether, and wherein, you have exposed yourself?,” must be grounded on a comprehensive view of your words and works—these are the praecognita to the decision. In the “Discourses on Davila,” which I contemplate as the Titian of your pencil, you observe:—“Nature, which has established in the universe a chain of being, and of universal order, descending from Arch-Angels to microscopic animalcules, has ordained, that no two animals shall be perfectly alike, and no two creatures perfectly equal.”...“No two men are perfectly equal in person, property, understanding activity and virtue, or ever can be made so by any power less than that which created them.” This is true; and in searching for the different features of understanding, which discriminate your writings from those of any other civilian, we find that your conclusions are all drawn from, and are founded upon, a deeper penetration into the philosophy of the human mind. From the depths of your discoveries, you bring up, and exhibit something new in almost every page of your works. These accurate and extensive views of human nature, are the only true source, and substantial basis, of political reasoning and deduction.
In the “Discourses,” you say:—“In proportion to our affection for the notice of others, is our aversion to their neglect; the stronger the desire of the esteem of the public, the more powerful the aversion to their disapprobation. Every man not only desires the consideration of others, but he frequently compares himself with others, his friends or his enemies, and in proportion as he exults when he perceives that he has more of it than they, he feels a keener affliction when he sees that any one or more of them, are more esteemed than himself.”...“The desire of the esteem of others, is as real a want of nature as hunger; and the neglect and contempt of the world, as severe a pain as the gout or stone.”...“The awful feeling of a mortified emulation, is not peculiar to children”...“It almost universally happens, that a superceded officer feels his heart broken by his disgrace. His mind is enfeebled by grief or distorted by resentment; and the instances have been very rare of any brilliant action performed by such an officer”...“Minsters of State are frequently displaced in all countries, and what is the consequence? Are they seen happy in a calm resignation to their fate? Do they turn their thoughts from their former employments to private studies or business? Are they men of pleasant humour and engaging conversation? Are their hearts at ease? Or is their conversation a constant effusion of complaints and murmers, and their breast the residence of resentment and indignation, of grief and sorrow, of malice and revenge? Is it common to see a man get the better of his ambition, and despise the honours he once possessed? Or is he commonly employed in projects upon projects, intrigues after intrigues, and manoeuvres after manoeuvres to recover them? So sweet and delightful to the human heart is that complacency and admiration which attends public offices, that a mind must be sunk below the feelings of humanity; or exalted by religion or philosophy far above the common character of men, to be insensible, or to conquer its sensibility. Pretensions to such conquests are not uncommon, but the sincerity of such pretenders is often rendered suspicious by their constant conversation and conduct, and even by their countenances.”...“There are a few, and God knows but a few, who aim at something more than distinction. They aim at approbation as well as attention; at esteem as well as consideration; and at admiration and gratitude as well as congratulation.”...“But for our humiliation, we must still remember, that even in these esteemed, beloved and adored characters, the passion, although refined by the purest moral sentiments, and intended to be governed by the best principles, is a passion still, and therefore, like all other human desires, inf unlimited and insatiable. No man was ever yet contented with any given share of human adoration. When Caesar declared, that he had lived long enough to glory, Caesar might deceive himself, but he did not deceive the world, who saw his declaration contradicted by every action of his subsequent life. Man constantly craves for more,” &c...“These feelings and resentments, are but other names for jealousy and envy; and altogether they produce some of the keenest, and most tormenting of all sentiments. These fermentations of the passions are so common, and so well known, that the people generally presume, that a person in such circumstances, is deprived of his judgment, if not of his veracity and reason. It is too generally a sufficient answer to any complaint, to any fact alledged, or to any argument advanced, to say that it comes from a disappointed man.”
I could transcribe the whole of this work with as much pleasure, and as frequently, as Thucydides was transcribed by the Grecian Orator; and it is my admiration of this correct portrait of our infirmities which must plead my apology, if any can be necessary, for copying it at such full length. These views of our weaknesses stand in the way of a vindication before the public, by any one exposed by his situation to the suspicion of their influence. When you took the resolution to surmount encounter them, you were well apprised, that your defence would be imputed to the propensities you had yourself described as having so powerful a direction of human conduct; and it must have been your first desire—I can attest from experience, that it must have been the first wish of your friends, that you should exhibit that conquest over passion—that illustrious example of human elevation, in a most esteemed, beloved and adored character, which you knew so well how to describe, and had so justly extolled—that you should appear of that few, the purity of whose moral sentiments, and the rectitude of whose principles, produce a that dignified demeanour, which, if it cannot wholly overpower our humiliation at the remembrance of what we are, may yet, even though above our imitation, make us proud that we belong to a species, by some of whom it is attainable. You have done this:—Several of your Letters, shew, throughout, the hand of Ulysses. The passages of beauty of beauty in them, and of harmony with your larger works, which are numerous, and frequently occur, I mark as I proceed; but I shall be more afraid of offending you with their enumeration, than I am with pointing out any instances of defect or disagreement—these (for that is my commission) I must seek, and find, if I can, Caesar in contradiction with himself. The instances will be few, and, like the spots in the sun, with they are nearly lost in the surrounding lustre.
I must apprize you, before I go farther, that my receipt of the Patriot has been again interrupted; and those which get to hand, I cannot secure against an avaricious curiosity to see them.
I passed over a paragraph in the Letter dated May 29, but which I will notice, not because it contradicts any thing you have said, but to shew you, that the distance between you, when President, and Mr. Jefferson, will be accounted for by the captious, upon principles which they will suppose to have been then operative on your mind. In the Letter, you say:—“We parted as good friends as we had always lived; but we consulted together but very little afterwards. Party violence soon rendered it impracticable, or at least useless.” Here you give the cause, and it will be admitted on your credibility; but in the “Discourses on Davila,” you say, (as I recollect the passage) “that it would be impolitic for, and you give reasons why, a Chief should refrain from intimacy with the second in power.”
When I read your Letter to the printers of the Patriot, dated June 7 I regretted having made objections to the epithet little, used in a former Letter, because it was, compared with the contents of this, a small article; and because, from a natural obstinacy in adhering to what we advance, they may have insensibly assisted in strengthening a  doubt whether you have adopted the method of treating Hamilton, the best adapted to the satisfaction of the public of your own vast superiority. Your Letter to the Printers begins with a quotation from Hamilton, which you call “a phantom, conjured up to terrify minds and nerves as weak as his own.” But you immediately add, that his opinion was embraced by some of whose “sense and firmness,” you had good expectations. In aiming a blow at Hamilton, have you not indiscriminately struck his friends and followers, and anger’d them with the accusation, rather aggravated than alleviated, of mental and nervous weakness? Your objections to Hamilton’s opinion are irrefragable, & are expressed in the genuine spirit of an independent American.
In lieu of the measure which had been proposed by Hamilton, “We might,” you say, “as well petition the King and Parliament of Great Britain to receive us again under their gracious protection.”...“Is any one certain that Great Britain would consent to it if we should propose it?” This enquiry is in your own words, as contained in your Answer to the Address of the Grand Jury of the County of Ulster, in the State of New-York, dated Sep. 1798. in which you declared your disbelief that Great Britain would again receive us in the character of colonies. Is the reply to Hamilton, and to the Jury, of the same complexion?
Again. You say, in the Letter under consideration, that “Mr. Murray must have gone to Paris with his full powers, or must have communicated them to Mr. Pichon—the French government must have appointed a Minister to treat with him—their full powers must have been exchanged.” Was this etiquette necessarily to be followed on the adoption of Hamilton’s plan of having a Minister, resident at a neighbouring court, empowered, and provisionally instructed to treat with France? His words are:—“with eventual instructions predicated upon appearances of approaching peace.” Is it unusual or improper to give such instructions? Is it not customary for an offending Power, inclined to reparation, to sound the disposition of the injured nation, and to pass propositions to it, through its functionary at another court? You contend, and correctly, that it is not only customary but proper, and, that what comes through such a channel is entitled to attention. Admitting this, and that the advances must have come from that side, were not the objections to Hamilton’s plan founded on its being less expedient than your own, rather than on its impracticability, or on the embarrassments to its execution?
The secrecy recommended did not, I think, betray forgetfulness of the Constitution. You “might,” he says, secretly and confidentially have nominated”—To whom? The Senate. Did his recommendation, it may be urged, mean any thing more than the usual injunction? And would his design, it may be enquired, have been exposed to defeat, if the nomination had been dishonourably promulgated? Such promulgation would not have made the appointment an overt act of the government, which is all, it can will be said, that he wished, for the sake of appearances, to have avoided. In one of your Letters, you suggested, that the Presidents advising privy council, should be under an oath of secrecy, in the appointment of Ambassadours, the Senate are that council. Can Hamilton be blamed for presuming on the honour which can alone supply the omission of an oath? If, however, his system had no other motive than to shun giving umbrage to England, it is impossible that it should be condemned with too much severity, or scouted treated with too much contempt.
You go on and say:—“Besides, this would have been the very indirect and circuitous mode which Mr. Hamilton so deeply deplores.” It would indeed have been a circuitous mode, but so far from being the case in which he deplored being so, he thought as he asserts, that a due regard to our honour restricted us to that mode in every farther effort of ours to produce an eclaircissement with France. It is obviously true, that the circumstances which give a Nation a right to demand an act of condescension of another, ought to keep her stubbournly resolved against her own humiliation. If Hamilton sincerely believed, that the honour of the nation stood opposed to an embrace of the overtures which had been made, can he be accused of attempts upon your fidelity, and on the faith of the government, in endeavouring to dissuade you from against meeting them?
You hint, in your next Letter, that, with views of hostility to France, Hamilton intended to encumber the intercourse with her; and you rest a presumption of his disinclination to peace, on his ardour for military fame; on his recommendation to provide an army of a magnitude disproportioned to our dangers; on some expressions of concern for his personal safety without military protection; on the extinguishment, by Peace, of his hopes of this refuge; and on his insisting that France should (contrary to the confidence you presume he had that she would not) send a Minister here. I feel the weight of this presumption, but would it not have been better to have forborne to do more than to bring to light the facts which favour it, and to have left to others the inference of—“Thus it is when self-sufficient ignorance impertinently obtrudes itself into offices”—and, “when ambition undertakes to sacrifice all characters, and the peace of nations, to its interest?”
Let the opinions of Mr. Hamilton have been what they wod, let the character of his views have been ever never so flagitious, I have no doubt but that th your disclosures have, or will, completely satisfy the nation, that the last mission to France did not cost the compromitment of the national honour, and was crowned with the happiest consequences. And surely there cannot be discerned in the collisions of opinion; nor in the hindrances of machines in the cabinet; nor in “insidious and dark intrigues as well as open remonstrances,” which were thrown in the way to peace—nor in the disappointment and mortification of others, any thing of a nature to impair the con your consolation, or to lessen the glory of your triumph—both may be increased by the renewed proof of the efficaciousness of your favourite, enlightened and righteous plan, of placing “our relations with France and with England Great Britain upon a footing of equality and impartiality,” the recent adoption of which has at once, complimented your wisdom, and restored a good understanding with England.
You conclude the Letter of the 7th. with an insinuation of Hamilton’s destitution of the military knowledge of even a drill sargeant—you speak of the inglorious passions excited in him by the greater capacity and assiduity of another Zieten, with whom he was connected in his military command—and of the puerilities which degraded him below “the awkwardest boy at college.”
A retort, like that of Mr. Pitt upon Sir Robert Walpole, expressed before the excitements to it can have opportunity to subside, is regarded by mankind with more favour, than a retort, in the same spirit, uttered long after its provocation had passed by. Had you reviewed the reasons why it is so, I think you would have been more sparing.
In loading so liberally the memory of Hamilton, have you conformed to the counsel inculcated in the “Discourses on Davila,” in the thirty first and last number, respecting the rivalries of great families? And in thus loading him, have you not injuriously to yourself, inflamed the feelings of many who, with much fondness, cherish his remembrance? Can he, without reflection upon Washington, be accused of an incapacity to “teach tactics to his troops?” Can he, without a reflection upon Jay and Madison, be charged with puerilities, when, in concert with these gentlemen, he made an exposition of the Constitution, which is appealed to in Congress, and in our Courts, as a standard? Can he without reflection upon several Universities, and upon all our Historians, be ranked below “the awkwardest boy at college,” when those have conferred on him their highest honours; and these have been lavish in their encomiums on his talents?—even Mrs. Warren, who strongly prejudiced against him, is not an exception. Would it not have been better to have defined, perspicaciously with perspicacity, as you have done, the reasons for your proceedings with respect to France, and to have left to the reader, the inference of Hamilton’s mistakes?
Soon after Governour Jay’s return from his last embassy to Europe, I dined with him, at his house in New-York, with a large party, of whom Hamilton was one. The Gov. when Mr. Hamilton withdrew, spoke of the estimation in which he was held in Europe, and said, that he was the first in fame there of the Americans; and he gave his opinion, very freely, that the talents of Hamilton were not overrated. Talents so ably defended will not be likely to be carried by a rue de gerre russe de guerre. It was in this view that I, had at first, had thoughts of giving you this information—but since I have seen your Letter of the 22d. inst. I have another motive, sufficiently audible in silence—when I told you, and gave some reasons, why the Federalists could not have preferred Mr. Jay for President, I may have reckoned without my host.
What a slap, in the Letter of the 22d., have you given the Monticellonian sage, in the assertion of your superiority to the same sacrifices which he refused to make in the service of our his country? The resolution you adopted of Martin Luther, was as aptly adapted to your situation as to your character—a Revolution, as important to mankind as the Reformation in 175 1517, took place in 1775, and of the one you were as much the head as Luther of the other.
Again. Your Letter, published last Saturday (dated June 10th.) begins with a reflection on Hamilton’s venal appetites. You had alluded to them before, and if they were founded on the affair with his paramour, the bonaroba Reynolds, are you not unkind in laying open that wound? It is an aphorism of Lavater, that “He who has genius and eloquence sufficient to cover, or excuse his errours, yet extenuates not, but rather accuses himself, and unequivocally confesses guilt, approaches the circle of immortals.” It will not be disputed, that he who penitently makes this confession obtains acquitance at the bar of Reason and Religion. I have no occasion, on my own account, to be an apologist of incontinence. I am not disposed to be. It is a crime which empties a vail poisonous vial into that little fountain of domestic bliss, in which alone the finest feelings of our nature have their fullest play; and in the purity of which we get that foretaste of unmingled pleasures which gives, in part, the evidence as well as the anticipation of them. I have not, nevertheless, passed heedlessly over what has been written on this crime by one and another. St. Pierre, in his “Studies of Nature,” has a chapter or two upon it. He places its principal iniquity in its violation of civil regulations! They who treat it in this manner, have been guided to their conclusions by their contaminations with a vice which seems to have lost its iniquity obliquity in the respectability of its patronage, and in the shameless notoriety of its practice. I know not but that Hamilton had the same views of this crime, and that he unblushingly regulated by them his habits. I don’t know but that he was as much addicted to intemperance in the indulgence of his lusts, as a Popish Father, like St. Pierre, was to gluttony: His story is thus told:—“This reverend glutton had already, by the incessant industry of his grinders, built himself three stories of chin, and laid the foundation of the fourth, when I met him one morning, exceedingly dejected and woefully out of humour. How now, dear devourer, said I to him, why so gloomy? Is the pantry empty, or does the spit stand still? He told me, No, their Kitchen was warm, and their table well loaded, and they had choice and plenty thrice a day, and frequently four times. Why then, said I, in the name of beads and holy-water, my most religious father, in what branch of gluttony does thy grief consist? For I know, if those catholic guts of thine prosper, neither heaven nor earth can disturb thee. Why, says he, wiping his eyes, and fetching a deep sigh, a man should be always at it.” If Hamilton was as bad as all this, and amended from the moment of his public acknowledgment of his errour; if he had ceased
“In furias ignemque ruunt; amor omnibus idem,” and had learnt that
...“Love should be pure,
Harmless as pilgrims kisses on the shrines
Of virgin martyrs; holy as the thoughts
Of dying saints, when Angels hover o’er them;
Harmonious, gentle, soft;...
The zypher, not the whirlwind of the soul,”
ought there to have been any allusion to the abberations, for which he had atoned? You were yourself a referee, in the most flagitious case of Perez Morton. He confessed his fault, and you very properly considered yourself bound to pass it by. It is extremely becoming one of your exemplary life, to bear public testimony against so pernicious a vice as conjugal infidelity—But will your censures of Hamilton go to the public in the full power of your wisdom and your virtue?
These, great and good Sir, are some of the reflections which sprung up in my mind on the broken reading I have as yet hand of your publick Letters. It is to you, and to you only, I communicate them, and that according to your desire. I have made them singly with a view to the splendour of your glory through successive ages. If, as is said, there is an adaptation in your the contents of your Letters to the recovery, by your Family, of departed power, I cannot recognize it; but if there is, I know it has no sanction, to that end, in your intention and the fault is wholly in the interpretation. I lament that any prejudices are existing to weaken the estimation, by the public, of the most exalted excellence—they will relax under the just encomiums pronounced by the impartial, when they would be rivetted by the egotism expressed by the interested—may they give way, in respect to yourself and Family, ’till you shall become as dear to the American people, as were the Medici to the Italians.
If the reflections I have offered are of no weight, I can may be the more easily convinced for having an inclination to be converted. If, on the contrary, they are of any strength you may receive them in season to be serviceable.
In my humble opinion, your remarks on Hamilton’s pamphlet should have been untinctured with asperity. “He who renders fully justice to his enemy shall have friends to adore him.” The shaft that is tinged with gaul, let thrown by what hand it will, can never pierce like Ithuriel’s spear. Is the character of Lord Mansfield, the less esteemed because he was a mark for the polished arrows of Junius? You were raised higher above the reach of envy or of malice. Your expressions concerning Gen. Hamilton, which occasioned him to write his “most famous Letter,” were uttered confidentially to Mr. Pickering and Mr. Henry McHenry, and by the latter, as you suppose, were dishonourably betrayed to Hamilton. You said no more than was exacted by the duty of your station, and, consequently, nothing unallowable. The demands made by Hamilton were very indefinite, and unauthorized by even the laws of Honor. These truths would not perish in oblivion; the mists of prejudice in which they have been obscured, will be dissipated; and the public yield their minds to their just operation. “Nothing,” says a most an acute observer, “is more impartial than the stream like public; always the same, and never the same; of whom, sooner or later, each misrepresented character obtains justice, and each calumniated honour.” Another, less known to fame, but not less accurate in his remarks, observes:—”Talents which are before the public, have nothing to dread from the transcient misrepresentations of party, spleen, or envy. In spite of opposition from any cause, their buoyant spirit will lift them to their proper grade.” “The man who comes fairly before the world, and who possesses the great and vigourous stamina which entitle him to a niche in the temple of glory, has no reason to dread the ultimate result; he will in the end, most indubitably receive that distinction.”
Your encomiums on Mr. Madison are, I think, meritoriously made. It would appear that his character is coming out new coined, from a new mint—Oakley has been the Dove with the vial of holy oil, with which he has been anointed! Was there ever a plainer case than the adjustment with England? The choice of Mr. Madison, and of a majority of his friends in the House of Representatives, having convinces Great Britain of a pertinacious adherence to the Embargo, or of the adoption of a more injurious substitute, she resolved to make a virtue of necessity, and seized the occasion of her being put on an equal footing with France, to make advances. But her accession to our terms has nothing in it to flatter our pride, or to compliment the policy of the Embargo. If the worst that can be apprehended by France and England, from their aggressions, is our retirement within ourselves, what security have we, for any six months, against molestation? Gun-boats may go to the worms. It is the engine of greater potency which can alone propitiate Neptune to admit us to the freedom of her Empire.
Gun-boats for defence! And Embargoes, by the year, for safety! What stupidity! And yet intemperance in their advocacy was as distinguishable at Washington as it was at Alexander’s feast, where a Crown was offered as the a reward to the greatest drinker—If that is to be adjudged to the most overboiling in the zeal which, at any time, may be directed to the undoing of our Country, may the successful Promachus find his good fortune and his death in the same deed:—But may he, whose discernment has descried in nature, the indissoluble tie, and who has earnestly pressed upon his Country, the necessity to the prosperity of both, of a union between an efficient military and an extensive mercantile marine, be hail’d as the Father of both, and live in imperishable glory.
With veneration, and esteem, / I am, Dear Sir, / Your obliged Friend & servt.
Wm. Cunningham, Jr.